DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including applying the first machine learning model to the features of the first set of frames to obtain a video quality score and a confidence score that indicates a confidence level of the video quality score; and triggering a retraining of the first machine learning model in response to the confidence score being determined to be out of bounds indicating a low probability of accuracy of the video quality score, and checking for further frames from the input video sources for the video quality assessment in response to the confidence score being determined to be within a defined range of the confidence score, wherein frames within the first set of frames are to be distributed from the input video source to a content delivery network. Inter alia, independent claims 7 and 13 are allowable for similar reasons.
The closest prior art Larson (USPN 11165848) teaches determine metadata for a plurality of frames included in the streaming session, C 24: L 30-42; the streaming service based on the quality metric includes adjusting at least one of a quantization parameter.  The reference of Phillips (USPGPPubN 20160366202) If the computed delivery bit rate is less than the current manifest bitrate and the client device is already playing the lowest bitrate content (block 628), the ABR delivery system bypasses the bitrate adjustment and waits for the client device's segment pull and associated request (blocks 630, 632), [0037], Fig. 6/ items 620-630).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 19, 2022